UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7262


FRED FLORES, JR.,

                Plaintiff - Appellant,

          v.

ROBERT M. STEVENSON, III, Warden; SHARONDA SUTTON, Major;
JOHN BARKLEY, Associate Warden Programs; VALERIE WHITAKER,
Classification Case Worker; PERCY JONES, Administrative
Captain,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Timothy M. Cain, District Judge.
(2:11-cv-01278-TMC)


Submitted:   December 20, 2012             Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fred Flores, Jr., Appellant Pro Se.   Nikole H. Boland, Roy F.
Laney, Damon C. Wlodarczyk, RILEY, POPE & LANEY, LLC, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fred Flores, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2012).                                 The

magistrate judge recommended that relief be denied and advised

Flores that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

             The     timely       filing     of     specific      objections       to     a

magistrate       judge’s     recommendation          is   necessary       to     preserve

appellate review of the substance of that recommendation when

the     parties      have     been     warned        of    the     consequences          of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                           Flores

has     waived     appellate      review      by    failing      to     file    specific

objections       after     receiving       proper    notice.           Accordingly,     we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions        are   adequately        presented     in     the   materials

before    this     court    and   argument        would   not    aid    the    decisional

process.



                                                                                 AFFIRMED

                                             2